DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. (Pub No. US 20050027718, hereinafter Sakaguchi) in view of Hirstius et al (Pub No. US 2004/0064429, hereinafter Hirstius.

With respect to claim 1, Sakaguchi discloses a method for use in a storage system, the method comprising: 
receiving, at a first server in the storage system, a given block layer request for reservation of a storage resource, the given block layer request being received from a second machine in the storage system ([0045-0046], [0048], [0065-0068], Fig 2-4: receive a allocation request that corresponds to given block layer request at the NIS server that represents a 1st server from a 2nd machine, e.g. storage device 0, via user request); 
obtaining, by the first server, an identifier corresponding to the given block layer request ([0030], [0044], [0048], [0066],Fig 1-4: obtain an identifier, e.g. GUID, that correspond to the request); 
performing a search of a database to detect whether the given block layer request has been completed, the search being performed by the first server, the search being performed based on the identifier corresponding to the given block layer request ([0039], [0046-0049], [0070], [0086],Fig 1-5: search a database, such as GUID allocation database, to detect whether the request has been completed, by the NIS sever with respect to the GUID block); 
when the database indicates that the given block layer request has not been completed: completing the given block layer request, updating the database to indicate that the given block layer request has been completed, transmitting, to the second machine, a notification that the given block layer request is completed ([0046], [00050-0054], [0058-0059],  [0068-0070], [0089], Fig 4 & 9: complete the request by storing the file in the in a storage, and updating the GUID allocation database and transmitting notification, such as via broadcasting to indicate that request is completed); and
when the database indicates that given block layer request has been completed, re-transmitting, to the second machine, a notification that the given block layer request is completed ([0053], [0056], 0054], [0089], Fig 4 & 9: transmitting notification, such as via broadcasting, to indicate completion of the request when the GUID allocation database is updated to indicate request completion).
Sakaguchi does not explicitly disclose the second machine is a second server as claimed. 
However, Hirstius discloses receiving, at a first server in the storage system, a given block layer request being received from a second server in the storage system ([0027], [0033], Fig 1: receive a request at a 1st server representing by the central server 16 from a 2nd server, such as server of the local repository 14, when an user make a request via local repository 14).
Since both Sakaguchi and Hirstius are from the same field of endeavor because both are directed to processing request in a storage system, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Sakaguchi and Hirstius to incorporate a server of Hirstius into Sakaguchi for use in a storage system as claimed.  The motivation to combine is to efficiently managing data in a distributed network (Sakaguchi, [0080]; Hirstius, [0001]).   
With respect to claim 8, Sakaguchi discloses a system (Abstract) comprising: 
([0029-0036], Fig 1: such as and not limited to a memory of the NIS server); and 
at least one processor operatively coupled to the memory ([0029-0036], Fig 1: such as and not limited to a processor of the NIS server), the at least one processor being configured to perform the operations of: 
receiving a given block layer request for reservation of a storage resource, the given block layer request being received from a machine in a storage system ([0045-0046], [0048], [0065-0068], Fig 2-4: receive an allocation request that corresponds to given block layer request from a machine, e.g. storage device 0, via user request);  
obtaining an identifier corresponding to the given block layer request ([0030], [0044], [0048], [0066],Fig 1-4: obtain an identifier, e.g. GUID, that correspond to the request); 
performing a search of a database to detect whether the given block layer request has been completed, the search being performed based on the identifier corresponding to the given block layer request ([0039], [0046-0049], [0070], [0086],Fig 1-5: search a database, such as GUID allocation database, to detect whether the request has been completed with respect to the GUID block); 
when the database indicates that the given block layer request has not been completed:  completing the given block layer request, updating the database to indicate that the given block layer request has been completed, and transmitting, to the machine, a notification that the given block layer request is completed ([0046], [0050-0054], [0058-0059],  [0068-0070], [0089], Fig 4 & 9: complete the request by storing the file in the in a storage, and updating the GUID allocation database and transmitting notification, such as via broadcasting to indicate that request is completed); and 
([0053], [0056], 0054], [0089], Fig 4 & 9: transmitting notification, such as via broadcasting, to indicate completion of the request when the GUID allocation database is updated to indicate request completion).
Sakaguchi does not explicitly disclose the second machine is a server as claimed. 
However, Hirstius discloses receiving a given block layer request for reservation of a storage resource from a server in a storage system ([0027], [0033], Fig 1: receive a request at a 1st server representing by the central server 16 from a 2nd server, such as server of the local repository 14, when an user make a request via local repository 14).
Since both Sakaguchi and Hirstius are from the same field of endeavor because both are directed to processing request in a storage system, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Sakaguchi and Hirstius to incorporate a server of Hirstius into Sakaguchi for use in a storage system as claimed.  The motivation to combine is to efficiently managing data in a distributed network (Sakaguchi, [0080]; Hirstius, [0001]).   

With respect to claim 15, Sakaguchi discloses a non-transitory computer-readable storage medium that is configured to store one or more processor-executable instructions (Abstract, [0029-0036], Fig 1), which, when executed by at least one processor, cause the at least one processor to perform the operations of: 
([0045-0046], [0048], [0065-0068], Fig 2-4: receive an allocation request that corresponds to given block layer request from a machine, e.g. storage device 0, via user request);  
obtaining an identifier corresponding to the given block layer request ([0030], [0044], [0048], [0066],Fig 1-4: obtain an identifier, e.g. GUID, that correspond to the request); 
performing a search of a database to detect whether the given block layer request has been completed, the search being performed based on the identifier corresponding to the given block layer request ([0039], [0046-0049], [0070], [0086],Fig 1-5: search a database, such as GUID allocation database, to detect whether the request has been completed with respect to the GUID block);
when the database indicates that the given block layer request has not been completed: completing the given block layer request, updating the database to indicate that the given block layer request has been completed, and transmitting, to the machine, a notification that the given block layer request is completed ([0046], [0050-0054], [0058-0059],  [0068-0070], [0089], Fig 4 & 9: complete the request by storing the file in the in a storage, and updating the GUID allocation database and transmitting notification, such as via broadcasting to indicate that request is completed);; and 
when the database indicates that given block layer request has been completed, re-transmitting, to the machine, a notification that the given block layer request is completed ([0053], [0056], 0054], [0089], Fig 4 & 9:  transmitting notification, such as via broadcasting, to indicate completion of the request when the GUID allocation database is updated to indicate request completion).

However, Hirstius discloses receiving a given block layer request for reservation of a storage resource from a server in a storage system ([0027], [0033], Fig 1: receive a request at a 1st server representing by the central server 16 from a 2nd server, such as server of the local repository 14, when an user make a request via local repository 14).
Since both Sakaguchi and Hirstius are from the same field of endeavor because both are directed to processing request in a storage system, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Sakaguchi and Hirstius to incorporate a server of Hirstius into Sakaguchi for use in a storage system as claimed.  The motivation to combine is to efficiently managing data in a distributed network (Sakaguchi, [0080]; Hirstius, [0001]).   

With respect to claims 2, 9 and 16, the combined teachings of Sakaguchi and Hirstius further disclose wherein: the database includes a plurality of entries, each entry in the plurality is associated with a respective block layer request for reservation of the storage resource, and each entry in the plurality includes: (i) a respective identifier that is associated with the entry's respective block layer request, and (ii) an indication of a completion status of the entry's respective block layer request (Sakaguchi,[0044], [0052-0053], Fig 2 & 5; Hirstius, [0024-0025], Fig 1: the database includes a plurality of entries, each is associated with a request, e.g. each GUID entry in Sakaguchi is created with respect to a request, and each entry includes a respective GUID block identifier and indication of completion in view of the storage device #1. Similarly each entry in Hirstius include identifier and status indicating status of the request, and both identifier and indication are merely data not are not necessary impacting the steps being claimed).
   
With respect to claims 3, 10 and 17 the combined teachings of Sakaguchi and Hirstius further disclose wherein: the given block layer request includes given block layer request data and the identifier (Sakaguchi,[0044-0046], Fig 1-4; Hirstius, [0025], [0033],Fig 1:the request includes a given layer request data, which is merely data, such a file, and the identifier represented by GUID block identifier in Sakaguchi, or data and identifier as shown in the table(s) in Hirstius), 
the given block layer request data is received at the second server from a host device, and the identifier is generated by the second server before the given block layer request is transmitted by the second server (Sakaguchi,[0029-0034], [0070], Fig 2 & 5; Hirstius, [0025-0028], [0033], Fig 1: receive request from a host device, such as a client device, and the identifier, which is merely a type of data is being generated by the server, such as storage device in Sakaguchi, or server of local repository in Hirstius)
With respect to claims 4, 11 and 18, the combined teachings of Sakaguchi and Hirstius further disclose wherein the given block layer request is completed by a centralized reservation service for the storage resource ((Sakaguchi,[0046], Fig 1-2; Hirstius, [0033-0034], Fig 1: completed by NIS server in Sakaguchi and central server in Hirstius).
With respect to claims 5, 12 and 19, the combined teachings of Sakaguchi and Hirstius further disclose wherein the given block layer request includes a Small Computer System (Sakaguchi,[0052-0056, Fig 1; Hirstius, [0028-0029]: SCSI command).

With respect to claims 6, 13 and 20, the combined teachings of Sakaguchi and Hirstius further wherein the database is configured to identify a plurality of block-layer requests to reserve the storage resource, the plurality of block-layer requests including at least one of: (i) a request that has been completed, and (ii) a request that is pending (Sakaguchi,[0044], [0052-0053], Fig 2 & 5; Hirstius, [0024-0025], Fig 1: the database identifies request and the requests includes completed and pending).
With respect to claims 7 and 14, the combined teachings of Sakaguchi and Hirstius further wherein the storage resource includes at least one of a solid-state drive (SSD), a non-volatile random-access memory (nvRAM), or a hard disk (HD) (Sakaguchi,[0030-0039], Fig 1-2; Hirstius, [0026-0028], Fig 1: SSD and RAM are included in the system).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168